UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:October 31, 2012 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2012 Value Shares (note 2) Investment companies - 60.83% Alternatives - 13.44% ASG Global Alternatives Fund* $ 1,006,608 BH Global, Ltd. * BlueCrest AllBlue Fund, Ltd.* Franklin Templeton Hard Currency Fund (a) Sprott Physical Gold Trust * Equity - 26.25% Calamos Market Neutral Income Fund First Trust STOXX European Select Dividend Index Fund Gateway Fund Graphite Enterprise Trust plc HarbourVest Global Private Equity (b) * Henderson Global Technology Fund (c) * Henderson Japan Focus Fund (c) iShares MSCI Pacific ex- Japan Index Fund PowerShares International Dividend Achievers Portfolio SPDR S&P rust Vanguard Dividend Appreciation ETF Fixed income - 21.14% Henderson Strategic Income Fund (c) iShares Barclays TIPS Bond Fund iShares Global High Yield Corporate Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund Legg Mason BW Global Opportunities Bond Fund PowerShares Senior Loan Portfolio Total investment companies (Cost $26,248,751) Short-term investment - 37.13% 16,238,489 Fidelity Institutional Treasury Portfolio (d) Total short-term investment (Cost $16,238,489) Total investments - 97.96% (Cost $42,487,240) Net other assets and liabilities – 2.04% Total net assets – 100.00% $ 43,740,811 * Non income producing security (a) Fair valued at October 31, 2012 as determined in good faith using procedures approved by the Board of Trustees. (b) This security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (c) Affiliated holding, see notes to portfolio of investments for further information. (d) A portion of this security is segregated as collateral for futures contracts. ETF Exchange-traded fund The Fund held the following open forward foreign currency contracts at October 31, 2012: Local Unrealized Value amount Current appreciation/ date (000’s) notional value (depreciation) Euro Short 12/04/12 British Pound Short 12/04/12 Japanese Yen Short 12/04/12 Total During the period ended October 31, 2012, average monthly notional value related to forward foreign currency contracts was $1.1 million or 2.6% of net assets. The Fund held the following open futures contracts at October 31, 2012: Number of contracts Expiration date Aggregate notional value Unrealized appreciation/ (depreciation) Australian Treasury 10 Year Bond (Long) 12 12/17/12 $ $ Euro STOXX 50 Index (Long) 12/21/12 FTSE 100 Index (Long) 29 12/21/12 Hang Seng Index (Long) 13 11/29/12 Nikkei 225 Index (Long) 3 12/14/12 UK Long Gilt Bond (Long) 8 12/27/12 US Treasury 10 Year Note (Long) 12 12/19/12 Total $ During the period ended October 31, 2012, average notional value related to futures contracts was $1.8 million or 4.2% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Henderson Dividend & Income Builder Fund October 31, 2012 Value Shares (note 2) Common stocks - 87.17% Australia - 0.92% Toll Holdings, Ltd. $ 7,835 Brazil - 0.58% Telefonica Brasil S.A., ADR China - 1.31% Bank of China, Ltd., Class H Colombia - 0.80% Bancolombia S.A., ADR France - 0.81% 79 Casino Guichard- Perrachon S.A. Germany - 4.20% BASF SE Deutsche Post AG Deutsche Telekom AG Hong Kong - 3.89% Digital China Holdings, Ltd. Shanghai Industrial Holdings, Ltd. Swire Pacific, Ltd., Class A Italy - 2.63% ENI SpA Snam SpA Netherlands - 1.86% Delta Lloyd N.V. Royal Dutch Shell plc, Class A Norway - 0.80% Seadrill, Ltd. Singapore - 3.72% DBS Group Holdings, Ltd. Keppel Corp., Ltd. SembCorp Marine, Ltd. Switzerland - 5.09% Nestle S.A. Roche Holding AG 29 Zurich Insurance Group AG Taiwan - 2.52% Asustek Computer, Inc. Thailand - 2.47% Kasikornbank pcl United Kingdom - 22.44% Amlin plc BG Group plc BHP Billiton plc BP plc British American Tobacco plc BT Group plc Centrica plc Diageo plc Electrocomponents plc Greene King plc Pearson plc Prudential plc Rolls-Royce Holdings plc Rolls-Royce Holdings plc, Class C * (a) 61 Standard Life plc Sthree plc Tui Travel plc Tullett Prebon plc Vodafone Group plc United States - 33.13% Cinemark Holdings, Inc. Cummins, Inc. Duke Energy Corp. General Electric Co. Kansas City Southern Kinder Morgan, Inc. Kraft Foods Group, Inc. * Limited Brands, Inc. Mattel, Inc. Medtronic, Inc. Merck & Co., Inc. Microsoft Corp. Mondelez International, Inc., Class A 91 National Oilwell Varco, Inc. NYSE Euronext Pfizer, Inc. Reynolds American, Inc. Texas Instruments, Inc. Time Warner Cable, Inc. Wells Fargo & Co. Total common stocks (Cost $719,444) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Henderson Dividend & Income Builder Fund October 31, 2012 (continued) Value Shares (note 2) Investment companies - 9.17% Fixed income - 9.17% iShares Barclays Intermediate Credit Bond Fund $ 15,561 iShares iBoxx $ High Yield Corporate Bond Fund 77 PIMCO 0-5 Year High-Yield Corporate Bond Index Fund PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares Senior Loan Portfolio SPDR Barclays Capital High Yield Bond ETF 85 Vanguard Intermediate-Term Bond ETF Total investment companies (Cost $77,251) Total long-term investments (Cost $796,695) Short-term investment - 7.05% Fidelity Institutional Treasury Portfolio (b) Total short-term investment (Cost $60,041) Total investments – 103.39% (Cost $856,736) Net other assets and liabilities – (3.39)% Total net assets – 100.00% $ 851,694 * Non income producing security (a) Fair valued at October 31, 2012 as determined in good faith using procedures approved by the Board of Trustees. (b) A portion of this security is segregated as collateral for swap contracts. ADR American Depositary Receipts ETF Exchange-traded fund The Fund held the following swap contracts at October 31, 2012: Upfront Rates Implied Notional premiums Unrealized Reference received/ Termination credit amount Market paid/ appreciation/ Counterparty entity (paid) date spread (000s) value (received) (depreciation) Proctection sold: Deutsche Bank AG North American High Yield Credit Default Swap Index 5.00% 6/20/2017 4.96% USD 20 Total During the period ended October 31, 2012, average notional value related to swap contracts was $20,000 or 2.3% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Henderson Dividend & Income Builder Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Investment Companies 9.17 % Diversified Banks Pharmaceuticals Industrial Conglomerates Life & Health Insurance Integrated Oil & Gas Packaged Foods & Meats Integrated Telecommunication Services Construction & Farm Machinery & Heavy Trucks Tobacco Health Care Equipment Computer Hardware Wireless Telecommunication Services Leisure Products Technology Distributors Semiconductors Cable & Satellite Distillers & Vintners Air Freight & Logistics Diversified Chemicals Railroads Diversified Metals & Mining Multi-Utilities Movies & Entertainment Publishing Specialized Finance Systems Software Diversified Real Estate Activities Apparel Retail Oil & Gas Storage & Transportation Electric Utilities Human Resource & Employment Services Gas Utilities Multi-line Insurance Restaurants Investment Banking & Brokerage Food Retail Aerospace & Defense Oil & Gas Drilling Property & Casualty Insurance Oil & Gas Equipment & Services Hotels, Resorts & Cruise Lines Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund October 31, 2012 Value Shares (note 2) Common stocks - 92.22% Australia - 3.08% African Petroleum Corp., Ltd. * $ 339,707 Cape Lambert Resources, Ltd. * Brazil - 9.55% BR Malls Participacoes S.A. CCR S.A. Embraer S.A., ADR Petroleo Brasileiro S.A., ADR Vale S.A., ADR Canada - 0.39% Shamaran Petroleum Corp. * China - 15.33% Anhui Conch Cement Co., Ltd., Class H Baidu, Inc., ADR * China Life Insurance Co., Ltd., Class H CITIC Securities Co., Ltd., Class H PetroChina Co., Ltd., Class H Zhuzhou CSR Times Electric Co., Ltd., Class H Hong Kong - 7.10% Agile Property Holdings, Ltd. Lenovo Group, Ltd. Sands China, Ltd. India - 7.81% DLF, Ltd. Jubilant Foodworks, Ltd. * Tata Motors, Ltd., ADR Yes Bank, Ltd. Indonesia - 1.80% PT Bank Mandiri Tbk Italy - 2.62% Prada SpA Kazakhstan - 2.03% International Petroleum, Ltd. (a) * Zhaikmunai LP, GDR * Korea - 14.61% Gamevil, Inc. * Hyundai Glovis Co., Ltd. Hyundai Greenfood Co., Ltd. Hyundai Motor Co. Samsung Electronics Co., Ltd. SK Innovation Co., Ltd. Luxembourg - 1.04% Tenaris S.A., ADR Malaysia - 1.70% AirAsia Berhad Mexico - 4.35% Alsea S.A.B. de C.V. * Fomento Economico Mexicano, S.A.B. de C.V., ADR Grupo Financiero Banorte S.A.B. de C.V. Panama - 1.11% Copa Holdings S.A., Class A Philippines - 2.31% GT Capital Holdings, Inc. Russia - 0.84% RusPetro plc * South Africa - 1.40% Hummingbird Resources plc * Ncondezi Coal Co. * Switzerland - 1.46% DKSH Holding, Ltd. * Taiwan - 2.00% Advanced Semiconductor Engineering, Inc., ADR Thailand - 1.75% Robinson Department Store pcl See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund October 31, 2012 (continued) Value Shares (note 2) Ukraine - 1.13% Avangardco Investments Public, Ltd. * $ 210,830 United Kingdom - 6.59% African Minerals, Ltd. * Inchcape plc InternetQ plc * Madagascar Oil, Ltd. * Sable Mining Africa, Ltd. * United States - 2.22% Credicorp, Ltd First Cash Financial Services, Inc. * Total common stocks (Cost $16,770,588) Preferred stocks - 3.12% Brazil - 3.12% Alpargatas S.A.I.C. Itau Unibanco Holding S.A. Total preferred stocks (Cost $682,718) Total long-term investments (Cost $17,453,306) Short-term investment - 2.83% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $529,092) Total investments - 98.17% (Cost $17,982,398) Net other assets and liabilities – 1.83% 343,502 Total net assets – 100.00% $ 18,735,848 * Non income producing security (a) This security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. ADR American Depositary Receipts GDR Global Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Diversified Banks 7.94 % Oil & Gas Exploration & Production Semiconductors Integrated Oil & Gas Steel Restaurants Airlines Electrical Components & Equipment Apparel, Accessories & Luxury Goods Construction Materials Casinos & Gaming Oil & Gas Refining & Marketing Investment Banking & Brokerage Life & Health Insurance Air Freight & Logistics Automobile Manufacturers Computer Hardware Internet Software & Services Asset Management & Custody Banks Department Stores Construction & Farm Machinery & Heavy Trucks Real Estate Development Soft Drinks Highways & Railtracks Home Entertainment Software Real Estate Operating Companies Apparel Retail Diversified Real Estate Activities Precious Metals & Minerals Aerospace & Defense Research & Consulting Services Advertising Distributors Diversified Metals & Mining Footwear Packaged Foods & Meats Gold Consumer Finance Oil & Gas Equipment & Services Coal & Consumable Fuels Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund October 31, 2012 Value Shares (note 2) Common stocks - 97.36% Australia - 3.65% African Petroleum Corp., Ltd. * $ 19,090,475 Canada - 1.28% Africa Oil Corp. * France - 5.29% Alstom S.A. AXA S.A. Renault S.A. Germany - 14.26% Continental AG Deutsche Post AG Fresenius SE & Co., KGaA HeidelbergCement AG Linde AG Rhoen Klinikum AG Sky Deutschland AG * Talanx AG * Telefonica Deutschland Holding AG * Greece - 2.55% JUMBO S.A. * Motor Oil (Hellas) Corinth Refineries S.A. Ireland - 3.73% Petroceltic International plc * Providence Resources plc * Italy - 1.30% UniCredit SpA * Kazakhstan - 3.20% Zhaikmunai LP, GDR (a) Luxembourg - 2.03% ArcelorMittal SAF-Holland S.A. * Netherlands - 5.17% Amtel Vredestein N.V., GDR (a) (b) * — European Aeronautic Defence and Space Co. N.V. TNT Express N.V. Norway - 1.15% Northland Resources S.A. * Portugal - 1.64% Galp Energia, SGPS, S.A., B Shares Russia - 3.02% Phosagro OAO, GDR RusPetro plc * Spain - 3.81% Indra Sistemas S.A. Obrascon Huarte Lain S.A. Sweden - 2.81% Svenska Cellulosa AB, B Shares Switzerland - 3.43% Aryzta AG * Kuoni Reisen Holding AG * Straumann Holding AG See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund October 31, 2012 (continued) Value Shares (note 2) United Kingdom - 39.04% African Minerals, Ltd. * $ 16,012,721 Aviva plc BP plc Bwin.Party Digital Entertainment plc Carphone Warehouse Group plc Chemring Group plc Cobham plc Direct Line Insurance Group plc * Edwards Group, Ltd. (a)* Essar Energy, Ltd. * Exillon Energy plc * G4S plc Genel Energy plc * GKN plc Imperial Tobacco Group plc ITV plc Lloyds Banking Group plc * London Stock Exchange Group plc Mytrah Energy, Ltd. (a) * Rentokil Initial plc Smith & Nephew plc TalkTalk Telecom Group plc Tesco plc Tullett Prebon plc Zanaga Iron Ore Co., Ltd. * Total common stocks (Cost $505,826,647) REITs - 0.86% United Kingdom - 0.86% Shaftesbury plc Total REITs (Cost $2,384,953) Contracts Options purchased – 0.00% United Kingdom – 0.00% BP plc, Call @ $719 Expires 12/21/12 — Total options purchased (Cost $319,726) — Total long-term investents (Cost $508,531,326) Shares Short-term investment - 2.94% 15,344,422 Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $15,344,422) Total investments - 101.16% (Cost $523,875,748) Net other assets and liabilities – (1.16)% Total net assets – 100.00% $ 523,026,252 * Non income producing security (a) This security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (b) Fair valued at October 31, 2012 as determined in good faith using procedures approved by the Board of Trustees. GDR Global Depositary Receipts REIT Receipts Real Estate Investment The Fund held the following open forward foreign currency contracts at October 31, 2012: Local Unrealized Value amount Current appreciation/ date (000’s ) notional value (depreciation) Euro Short 11/16/12 $ $ ) During the period ended October 31, 2012, average monthly notional value related to forward foreign currency contracts was $46.6 million or 8.9% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund October 31, 2012 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Oil & Gas Exploration & Production % Integrated Oil & Gas Air Freight & Logistics Aerospace & Defense Multi-line Insurance Health Care Equipment Auto Parts & Equipment Diversified Banks Security & Alarm Services Precious Metals & Minerals Paper Products Cable & Satellite Automobile Manufacturers Tires & Rubber Construction & Engineering Oil & Gas Refining & Marketing Casinos & Gaming Environmental & Facilities Services Computer & Electronics Retail Heavy Electrical Equipment IT Consulting & Other Services Alternative Carriers Fertilizers & Agricultural Chemicals Health Care Facilities Specialized Finance Integrated Telecommunication Services Health Care Services Packaged Foods & Meats Tobacco Diversified Metals & Mining Steel Investment Banking & Brokerage Independent Power Producers & Energy Traders Food Retail Industrial Machinery Diversified REIT's Broadcasting Industrial Gases Construction Materials Hotels, Resorts & Cruise Lines Property & Casualty Insurance Specialty Stores Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities ) % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund October 31, 2012 Value Shares (note 2) Common stocks - 97.85% Australia - 7.46% Amcor, Ltd. $ 11,082,503 Australia & New Zealand Banking Group, Ltd. Crown, Ltd. DUET Group Spark Infrastructure Group Telstra Corp., Ltd. Westpac Banking Corp. Brazil - 1.00% CCR S.A. Canada - 1.89% Bank of Montreal Crescent Point Energy Corp. China - 0.92% Bank of China, Ltd., Class H Cyprus - 1.39% ProSafe SE France - 1.74% Neopost S.A. Total S.A. Hong Kong - 3.07% Cheung Kong Holdings, Ltd. NWS Holdings, Ltd. SJM Holdings, Ltd. Swire Pacific, Ltd., Class A Israel - 0.77% Israel Chemicals, Ltd. Italy - 7.04% ENI SpA Snam SpA Terna - Rete Elettrica Nazionale SpA Korea - 3.51% KT&G Corp. SK Telecom Co., Ltd., ADR Netherlands - 5.43% Delta Lloyd N.V. Royal Dutch Shell plc, Class B Unilever N.V. New Zealand - 1.71% Telecom Corp. of New Zealand, Ltd. Norway - 1.53% Seadrill, Ltd. Singapore - 2.50% Keppel Corp., Ltd. SembCorp Industries, Ltd. Venture Corp., Ltd. Taiwan - 1.12% Asustek Computer, Inc. CTCI Corp. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund October 31, 2012 (continued) Value Shares (note 2) United Kingdom - 36.10% Amlin plc $ 24,002,221 Aviva plc BAE Systems plc Balfour Beatty plc British American Tobacco plc British Sky Broadcasting Group plc BT Group plc Dairy Crest Group plc De La Rue plc Diageo plc Drax Group plc Electrocomponents plc GlaxoSmithKline plc ICAP plc Imperial Tobacco Group plc Johnson Matthey plc Marks & Spencer Group plc National Grid plc Phoenix Group Holdings Provident Financial plc Rio Tinto plc RSA Insurance Group plc Severn Trent plc Smiths Group plc Smiths News plc Standard Life plc Tate & Lyle plc Tui Travel plc Tullett Prebon plc United Utilities Group plc Vodafone Group plc United States - 20.67% Abbott Laboratories AGL Resources, Inc. Cinemark Holdings, Inc. Johnson & Johnson Mattel, Inc. McGraw-Hill Cos., Inc. Merck & Co., Inc. Microsoft Corp. New York Community Bancorp, Inc. NYSE Euronext Pfizer, Inc. Pitney Bowes, Inc. Reynolds American, Inc. Texas Instruments, Inc. United Parcel Service, Inc., Class B Verizon Communications, Inc. Total common stocks (Cost $1,180,651,616) REITs - 1.00% Netherlands - 1.00% Eurocommercial Properties N.V. Total REITs (Cost $13,021,907) Total long-term investments (Cost $1,193,673,523) Short-term investment - 0.22% Fidelity Institutional Treasury Portfolio 2,785,559 Total short-term investment (Cost $2,785,559) Total investments - 99.07% (Cost $1,196,459,082) Net other assets and liabilities – 0.93% Total net assets – 100.00% $ 1,288,940,422 ADR American Depositary Receipts REIT Real Estate Investment Trust The Fund held the following open forward foreign currency contracts at October 31, 2012: Local Current Unrealized Value amount notional appreciation/ date (000’s ) value (depreciation) Australian Dollar Short 1/11/13 $ $ ) British Pound Short 1/11/13 ) Total $ ) During the period ended October 31, 2012, average monthly notional value related to forward foreign currency contracts was $117.1 million or 9.1% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Pharmaceuticals 9.85 % Integrated Telecommunication Services Integrated Oil & Gas Diversified Banks Tobacco Wireless Telecommunication Services Life & Health Insurance Industrial Conglomerates Gas Utilities Packaged Foods & Meats Electric Utilities Multi-line Insurance Multi-Utilities Water Utilities Distillers & Vintners Air Freight & Logistics Aerospace & Defense Property & Casualty Insurance Construction & Engineering Casinos & Gaming Oil & Gas Drilling Consumer Finance Oil & Gas Equipment & Services Specialty Chemicals Department Stores Investment Banking & Brokerage Commercial Printing Independent Power Producers & Energy Traders Thrifts & Mortgage Finance Systems Software Publishing Diversified Metals & Mining Real Estate Development Retail REIT's Highways & Railtracks Distributors Paper Packaging Specialized Finance Fertilizers & Agricultural Chemicals Diversified Real Estate Activities Movies & Entertainment Office Electronics Technology Distributors Leisure Products Electronic Manufacturing Services Semiconductors Computer Hardware Cable & Satellite Hotels, Resorts & Cruise Lines Office Services & Supplies Oil & Gas Exploration & Production Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Leaders Fund October 31, 2012 Value Shares (note 2) Common stocks - 95.49% Germany - 7.98% Allianz SE $ 359,570 Bayer AG Infineon Technologies AG Hong Kong - 1.79% AIA Group, Ltd. Indonesia - 2.00% PT Bank Mandiri Tbk Japan - 5.46% Makita Corp. Tokio Marine Holdings, Inc. United Kingdom - 21.34% BG Group plc Centrica plc ITV plc Lloyds Banking Group plc * Rio Tinto plc Standard Chartered plc Unilever plc Vodafone Group plc United States - 56.92% Apple, Inc. Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Broadcom Corp., Class A * CBS Corp., Class B Citigroup, Inc. Citrix Systems, Inc. * Cummins, Inc. DaVita, Inc. * Dollar General Corp. * Google, Inc., Class A * Las Vegas Sands Corp. Limited Brands, Inc. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oracle Corp. Pfizer, Inc. Praxair, Inc. PVH Corp. Total long-term investments 12,995,933 (Cost $11,975,460) Short-term investment - 1.82% Fidelity Institutional Treasury Portfolio 247,492 Total short-term investment (Cost $247,492) Total investments - 97.31% (Cost $12,222,952) Net other assets and liabilities – 2.69% Total net assets – 100.00% $ 13,608,892 * Non income producing security See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Leaders Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Diversified Banks 7.46 % Systems Software Pharmaceuticals Integrated Oil & Gas Semiconductors Packaged Foods & Meats Broadcasting Wireless Telecommunication Services Oil & Gas Equipment & Services Computer Hardware Industrial Gases Casinos & Gaming Apparel, Accessories & Luxury Goods Construction & Farm Machinery & Heavy Trucks Multi-Utilities Other Diversified Financial Services Internet Software & Services Property & Casualty Insurance Industrial Machinery Multi-line Insurance Application Software Diversified Metals & Mining Auto Parts & Equipment Health CareServices Life & Health Insurance Homefurnishing Retail Apparel Retail General Merchandise Stores Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Technology Fund October 31, 2012 Value Shares (note 2) Common stocks - 95.98% Brazil - 1.39% Cielo S.A. $ 4,518,480 China - 5.74% Baidu, Inc., ADR * China Digital TV Holding Co., Ltd., ADR * NetEase.com, Inc., ADR * Tencent Holdings, Ltd. France - 1.03% Cap Gemini Germany - 3.47% SAP AG Wirecard AG Ireland - 1.68% Accenture plc, Class A Japan - 1.55% Nippon Telegraph and Telephone Corp. Korea - 5.15% LG Display Co., Ltd. * Samsung Electronics Co., Ltd. Netherlands - 1.74% ASML Holding N.V. Russia – 1.52% Mail.ru Group, Ltd. Taiwan - 1.58% Hon Hai Precision Industry Co., Ltd. United Kingdom – 8.48% ARM Holdings plc Rightmove plc Spirent Communications plc Telecity Group plc Velti plc * Vodafone Group plc United States - 62.65% ACI Worldwide, Inc. * Amazon.com, Inc. * Apple, Inc. Cadence Design Systems, Inc. * Cisco Systems, Inc. Citrix Systems, Inc. * Cognizant Technology Solutions Corp. * Coherent, Inc. * Comcast Corp., Class A Corning, Inc. eBay, Inc. * EMC Corp. * F5 Networks, Inc. * Fusion-io, Inc. * Google, Inc., Class A * Intuit, Inc. LinkedIn Corp., Class A * MasterCard, Inc., Class A MercadoLibre, Inc. Microsoft Corp. NetApp, Inc. * Nuance Communications, Inc. * OpenTable, Inc. * Priceline.com, Inc. * QUALCOMM, Inc. Synopsys, Inc. * Teradata Corp. * Time Warner Cable, Inc. VeriFone Systems, Inc. * Visa, Inc., A Shares WEX, Inc. * Yahoo!, Inc. * Total long-term investments (Cost $262,144,647) Short-term investment - 2.72% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $8,823,465) Total investments - 98.70% (Cost $270,968,112) Net other assets and liabilities – 1.30% Total net assets – 100.00% * Non income producing security ADR American Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Technology Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Internet Software & Services 17.77 % Application Software Data Processing & Outsourced Services Computer Hardware Communications Equipment IT Consulting & Other Services Semiconductors Computer Storage & Peripherals Cable & Satellite Electronic Components Internet Retail Systems Software Semiconductor Equipment Electronic Manufacturing Services Integrated Telecommunication Services Wireless Telecommunication Services Publishing Electronic Equipment & Instruments Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund October 31, 2012 Value Shares (note 2) Common stocks - 98.56% Australia - 0.79% African Petroleum Corp., Ltd. * $ 18,669,324 China - 5.38% Baidu, Inc., ADR * PetroChina Co., Ltd., Class H Ping An Insurance (Group) Co. of China, Ltd., Class H France - 9.04% Alstom S.A. AXA S.A. Renault S.A. Sodexo Germany - 15.02% Continental AG Deutsche Post AG Deutsche Telekom AG Fresenius SE & Co., KGaA HeidelbergCement AG SAP AG Hong Kong - 5.31% AIA Group, Ltd. Brilliance China Automotive Holdings, Ltd. * Cheung Kong Holdings, Ltd. Lenovo Group, Ltd. India - 1.42% Tata Motors, Ltd., ADR Italy - 0.95% UniCredit SpA * Japan - 17.86% Canon, Inc. Daiwa Securities Group, Inc. Japan Airlines Co., Ltd. * Keyence Corp. Nintendo Co., Ltd. Rakuten, Inc. Sekisui Chemical Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Yamada Denki Co., Ltd. Yamato Holdings Co., Ltd. Korea - 4.61% Korean Reinsurance Co. Samsung Electronics Co., Ltd. Luxembourg - 1.64% ArcelorMittal Netherlands - 4.42% ASML Holding N.V. European Aeronautic Defence and Space Co. N.V. Portugal - 0.89% Galp Energia, SGPS, S.A. Russia – 1.14% RusPetro plc * Singapore - 1.13% DBS Group Holdings, Ltd. Spain - 2.62% Industria de Diseno Textile S.A. Sweden - 5.35% Svenska Cellulosa AB, B Shares Telefonaktiebolaget LM Ericsson, B Shares Switzerland - 2.99% Roche Holding AG Taiwan - 1.47% Taiwan Semiconductor Manufacturing Co., Ltd., ADR See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund October 31, 2012 (continued) Value Shares (note 2) Thailand - 1.56% Kasikornbank pcl $ 36,990,803 United Kingdom – 9.55% BP plc Capita Group plc Essar Energy, Ltd. * Imperial Tobacco Group plc Lloyds Banking Group plc * Tesco plc United States - 5.42% Apple, Inc. Cadence Design Systems, Inc. * Cognizant Technology Solutions Corp., Class A * Google, Inc., Class A * MasterCard, Inc., Class A Nuance Communications, Inc. * Priceline.com, Inc. * Total common stocks (Cost $2,172,651,109) Contracts Options purchased – 0.00% United Kingdom – 0.00% BP plc, Call @ $719 Expires 12/21/12 — Total options purchased (Cost $497,016) — Total long-term investments (Cost $2,173,148,125) Shares Short-term investments - 2.42% Federated Treasury Obligations Fund Henderson Money Market Fund (a) 56,083,500 Total short-term investments (Cost $57,353,828) Total investments - 100.98% (Cost $2,230,501,953) Net other assets and liabilities – (0.98)% Total net assets – 100.00% $ 2,373,316,320 * Non income producing security (a) Affiliated holding, see notes to financial statements for further information. ADR American Depositary Receipts The Fund held the following open forward foreign currency contracts at October 31, 2012: Local Unrealized Value amount Current appreciation/ date (000’s ) notional value (depreciation) Euro Short 11/16/12 $ $ ) During the period ended October 31, 2012, average monthly notional value related to forward foreign currency contracts was $255.8 million or 10.8% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Diversified Banks 7.33 % Semiconductors Integrated Oil & Gas Air Freight & Logistics Application Software Automobile Manufacturers Oil & Gas Exploration & Production Life & Health Insurance Pharmaceuticals Health Care Equipment Paper Products Human Resource & Employment Services Internet Software & Services Apparel Retail Restaurants Communications Equipment Auto Parts & Equipment Computer Hardware Semiconductor Equipment Internet Retail Office Electronics Investment Banking & Brokerage Integrated Telecommunication Services Computer & Electronics Retail Aerospace & Defense Multi-line Insurance Home Entertainment Software Heavy Electrical Equipment Electronic Equipment & Instruments Real Estate Development Homebuilding Steel Construction Materials Construction & Farm Machinery & Heavy Trucks Tobacco Reinsurance Data Processing & Outsourced Services Food Retail Airlines IT Consulting & Other Services Long-Term Investments Short-Term Investments Total Investments Net Other Assets and Liabilities ) 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Japan Focus Fund October 31, 2012 Value Shares (note 2) Common stocks - 97.57% Japan - 97.57% Benesse Holdings, Inc. $ 486,465 Canon, Inc. Credit Saison Co., Ltd. Daiwa House Industry Co., Ltd. Daiwa Securities Group, Inc. INPEX Corp. Japan Airlines Co., Ltd. * Keyence Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui OSK Lines, Ltd. Mizuho Financial Group, Inc. Murata Manufacturing Co., Ltd. Nintendo Co., Ltd. Nippon Telegraph and Telephone Corp. Nippon Television Network Corp. Nitori Holdings Co., Ltd. Nomura Research Institute, Ltd. NS Solutions Corp. Rakuten, Inc. SANKYO Co., Ltd. Secom Co., Ltd. Sekisui Chemical Co., Ltd. Seven & I Holdings Co., Ltd. Shin-Etsu Chemical Co., Ltd. Sony Corp. Sumitomo Mitsui Financial Group, Inc. TDK Corp. Tokio Marine Holdings, Inc. Yamada Denki Co., Ltd. Yamato Holdings Co., Ltd. Total long-term investments (Cost $23,118,308) Short-term investment - 0.34% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $76,948) Total investments - 97.91% (Cost $23,195,256) Net other assets and liabilities – 2.09% Total net assets – 100.00% $ 22,768,908 * Non income producing security See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Japan Focus Fund October 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Diversified Banks 14.35 % Electronic Components Computer & Electronics Retail IT Consulting & Other Services Internet Retail Investment Banking & Brokerage Office Electronics Electronic Equipment & Instruments Home Entertainment Software Property & Casualty Insurance Homebuilding Oil & Gas Exploration & Production Diversified Real Estate Activities Broadcasting Air Freight & Logistics Specialty Chemicals Consumer Finance Integrated Telecommunication Services Airlines Food Retail Leisure Products Marine Education Services Security & Alarm Services Consumer Electronics Homefurnishing Retail Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Notes to portfolio of investments (unaudited) 1. Organization Henderson Global Funds (the “Trust”) was organized on May 11, 2001, as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust has an unlimited number of authorized shares that are divided among twelve series. The Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Opportunities Fund, Henderson European Focus Fund, Henderson Global Equity Income Fund, Henderson Global Leaders Fund, Henderson Global Technology Fund, Henderson International Opportunities Fund and Henderson Japan Focus Fund (collectively, the “Funds”) are included in this report and are each a separate series of the Trust and are diversified. The remaining three series of the Trust, Henderson International All Cap Equity Fund, Henderson Money Market Fund and Henderson Strategic Income Fund, are not included in this report as their fiscal year end is December 31. The Henderson All Asset Fund is a Fund-of-Funds that seeks to achieve its objective by investing in a portfolio of underlying funds (“underlying funds”) which, in turn, may invest in a variety of US and foreign equity, fixed income, money market and derivative instruments. The Fund-of-Funds does not invest in the underlying funds for the purpose of exercising management or control; however, investments by the Fund-of-Funds, within its principal investment strategies, may represent a significant portion of the underlying funds’ net assets. The Fund-of-Funds “Portfolio of Investments” lists the underlying funds held as an investment of the Fund-of-Funds as of period end, but does not include the holdings of the underlying funds. 2. Significant accounting policies The following is a summary of significant accounting policies followed by each Fund in preparation of its portfolio of investments. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of the portfolio of investments in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts. The actual results could differ from those estimates. Security valuation Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked prices, or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates fair market value. Investments in investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. Swap agreements are valued using independent values when available, otherwise, fair values are estimated on the basis of pricing models that incorporate current market measures for interest rates, currency exchange rates, equity prices and indices, credit spreads, corresponding market volatility levels and other market-based pricing factors. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities, the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Henderson Global Funds Notes to portfolio of investments (unaudited) Security transactions Investment transactions are accounted for on a trade-date basis. Foreign currency translation Investments in securities and other assets and liabilities denominated in foreign currencies are translated into US dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into US dollar amounts on the respective dates of such transactions. Forward foreign currency contracts The Funds may enter into forward foreign currency contracts primarily to hedge against foreign currency exchange rate risks on its non-US dollar denominated investment securities.When entering into forward foreign currency contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. Realized gains or losses on forward foreign currency contracts include net gains or losses on contracts that have matured. Forward foreign currency contracts are valued daily and the unrealized appreciation or depreciation is recorded. These instruments involve market risk, credit risk or both kinds of risks, in excess of the unrealized appreciation or depreciation. These risks arise from the possible inability of counterparties to meet the terms of their contracts and from unfavorable currency fluctuations. When applicable, open forward foreign currency contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of the Funds' realized gain/losses and change in unrealized gain/losses incurred on forward currency contracts during the period ended October 31, 2012: Fund Forward currency contracts Realized gain/loss Change in unrealized gain/loss All Asset Foreign currency risk European Focus Foreign currency risk Global Equity Income Foreign currency risk International Opportunities Foreign currency risk Futures contracts The Funds are subject to interest rate risk and foreign currency risk in the normal course of pursuing its investment objectives. The Funds may invest in futures contracts to gain exposure to, or hedge against changes in the value of interest rates or foreign currencies and to gain exposure to equity indices. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price and date. Upon entering into such contracts, the Funds are required to deposit with the broker either in cash or securities an initial margin in an amount equal to a certain percentage of the contract amount. Subsequent payments, known as "variation margin," are made or received by the Funds, depending on the fluctuations in the fair value of the underlying security. The Funds realize a gain or loss upon the expiration or closing of the futures contracts. Should market conditions move unexpectedly, the Funds may not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures contracts involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. With futures, there is minimal counterparty credit risk to the Funds since futures are exchange-traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the contracts against default. When applicable, open futures contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of All Asset's realized gain/losses and change in unrealized gain/losses incurred on futures contracts during the period ended October 31, 2012: Futures contracts Realized gain/loss Change in unrealized gain/loss Equity risk Interest rate risk Options purchased The Funds may purchase options to create investment exposure consistent with its investment objective or to hedge or limit exposure of its portfolio holdings. Options are valued daily and unrealized appreciation or depreciation is recorded. The Funds realize a gain or loss upon the expiration or closing of the option transaction. Options are subject to substantial risks. The primary risks include the risk of imperfect correlation between the option price and the value of the underlying instrument, the possibility of an illiquid market for the option or the inability of counterparties to perform. When applicable, option contracts purchased by the Funds and contracts outstanding at the end of the period are listed in each Fund’s Portfolio of Investments. Henderson Global Funds Notes to portfolio of investments (unaudited) Following is a summary of the Funds' realized gain/losses and change in unrealized gain/losses incurred on options purchased during the period ended October 31, 2012: Fund Option purchased Realized gain/loss Change in unrealized gain/loss European Focus Equity risk $- $- International Opportunities Equity risk - - Swap contracts The Funds may enter into swap contracts. Swap contracts involve two parties that agree to exchange the returns (or the differential in rates of return) earned or realized on particular predetermined investments, instruments, indices or other measures. The gross returns to be exchanged or “swapped” between parties are generally calculated with respect to a “notional amount” for a predetermined period of time. The Funds may enter into interest rate, total return, credit default, currency and other swap agreements. Risks may arise upon entering into swap agreements from the potential inability of the counterparties to meet the terms of their contract from unanticipated changes in the value of the swap agreement. The Funds use credit default swaps to manage exposure to a given issuer or sector by either selling protection to increase exposure, or buying protection to reduce exposure. The “buyer” in a credit default swap is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or the “par value”, of the reference obligation in exchange for the reference obligation. In connection with these agreements, securities may be identified as collateral in accordance with the terms of the respective swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Recovery values are assumed by market makers considering either industry standard recovery rates or entity specific factors and considerations until a credit event occurs. If a credit event has occurred, the recovery value is typically determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specific valuation method, are used to calculate the settlement value. The Fund’s maximum risk of loss from counterparty credit risk, either as the protection buyer or as the protection seller, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Fund and the counterparty and by the posting of collateral by the counterparty to the Fund to cover the Fund’s exposure to the counterparty. When applicable, open swap contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of Dividend & Income Builder's realized gain/losses and change in unrealized gain/losses incurred on swap contracts during the period ended October 31, 2012: Swap contracts Realized gain/loss Change in unrealized gain/loss Credit risk $- 3. Fair value measurements Various inputs are used in determining the value of the Funds’ investments. The Funds use a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels: • Level 1 – quoted prices (unadjusted) in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including management’s own assumptions in determining the fair value of investments) Any transfers between levels are disclosed, effective at the end of the period, in the table below with the reasons for the transfers disclosed in a note to the table, if applicable. The following tables summarize the Funds’ investments that are measured at fair value by level within the fair value hierarchy at October 31, 2012: Henderson Global Funds
